Citation Nr: 0945424	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  92-01 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for depression, 
currently rated 30 percent disabling.

2. Entitlement to a compensable evaluation for grand mal 
epilepsy.

3.  Entitlement to a compensable evaluation for residuals of 
a laceration on the forehead and skull.

4.  Entitlement to a compensable evaluation for residuals of 
a skull fracture.

5.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Rebecca C. Patrick, Esquire


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to August 
1971 and from November 1978 to October 1985.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The 
Board remanded the appeal for additional development in June 
1992 and November 1997.  The claims were denied in a February 
2002 Board decision.  In April 2004, the United States Court 
of Appeal for Veterans Claims (Court) vacated and remanded 
the February 2002 decision.  In February 2008, the United 
States Court of Appeals for the Federal Circuit summarily 
affirmed the Court's decision and remanded the case for 
further proceedings.  In May 2008, the Court issued a Mandate 
on the case, and the Board remanded it for additional 
development in August 2008.

In January 2009, the Veteran raised a claim for earlier 
effective dates for the issues listed on the title page of 
this decision.  This matter is REFERRED to the RO for proper 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In November 2009, the Veteran's attorney submitted new 
evidence and a brief in support of the Veteran's claim.  On 
the cover letter for this evidence, the attorney stated that 
she was attempting to procure the Veteran's medical records 
from 1992 to 2005 but was not sure how long it would take.  
Regulations provide that efforts must be made to secure all 
private medical records and VA records that may exist related 
to the Veteran's claim. 38 C.F.R. § 3.159(c)(1) defines 
reasonable efforts in obtaining records outside the custody 
of the federal government as "an initial request for the 
records, and, if the records are not received, at least one 
follow-up request."  As for federal records, 38 U.S.C. § 
5103A(b)(3) requires that VA continue any attempts to get 
federal records 'until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile."  
As such, remand is necessary so that VA can determine which 
medical records remain outstanding and make an attempt to 
obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Additional notice must be provided 
to the Veteran, including a description 
of the provisions of the VCAA, notice 
of the evidence required to 
substantiate the claim, and notice of 
the Veteran's responsibilities and VA's 
responsibilities in developing the 
evidence, including what evidence the 
Veteran is responsible to obtain and 
what evidence VA will obtain.  
Specifically, the notice should ask the 
Veteran to identify all outstanding 
medical records from 1992 to 2005.

2.  Request that the Veteran sign and 
return a consent form authorizing VA to 
obtain any private treatment records 
developed between 1992 and 2005 
identified by the Veteran.  Once 
authorization has been received, obtain 
all records identified by the Veteran.  
All efforts to obtain these records 
must be documented for inclusion in the 
claims folder.

3.  Obtain the Veteran's current and 
complete VA treatment records.  
Evidence of attempts to obtain these 
records should be associated with the 
claims file.  Do not associate 
duplicate records with the claims file.

4.  After completing the above action, 
the claim should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


